39DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitations "the section (P1)" in line 4 and “the abscissa” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the second cooling fin extending along “the abscissa” which appears to be the same as the abscissa of the first cooing fin which is not clear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (US 2016/0156250, hereinafter Jost) in view of Hamilton (US 5,207,674 A).
As to claim 1, Jost shows (FIG. 1):

    PNG
    media_image1.png
    542
    572
    media_image1.png
    Greyscale


A cooling device 8 having a surface configured to allow the circulation of a heat-transfer fluid (air para[0008]) along the surface in a first direction Ax, an exchange of heat being able to take place by convection between the cooling device and the fluid (para[0008]), the device comprising: 
n cooling fins 11, n being an integer greater than or equal to one, each cooling fin 11 forming a protuberance of the device 8, extending primarily in a plane (a plane through the middle of a rib 11) containing the first direction Ax, 
in each fin 11, at least two inserts 12 having a tube form and a dimension characteristic of a section of the tube (width) and extending primarily in a second direction R of the plane distinct from the first direction Ax.
Jost does not show:
each insert being distant in the first direction from another insert by a length equal to or greater than the characteristic dimension of the section of the tube of the insert; and
the inserts having, over their greater length, a thermal resistance lower than the thermal resistance of the cooling fin along the same length.
As to the first bullet, Jost suggests each insert 12 being distant in the first direction Ax from another insert 12 by a length equal to or greater than the characteristic dimension (width) of the section of the tube of the insert 12 (FIG. 1 shows the heat pipes 12 being separated from each other by a distance greater than a width of the heat pipe 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling device 8 of Jost to have each insert 12 being distant in the first direction Ax from another insert 12 by a length equal to or greater than the characteristic dimension of the section of the tube of the insert 12 as suggested by Jost, for the advantageous benefit of alternating plates that do not have cutouts for the inserts 12 with plates that do have cutouts for the inserts 12 in the cooling device 8 as taught by Jost (para[0015],[0043]).
As to the second bullet, Hamilton teaches the inserts having, over their greater length, a thermal resistance lower than the thermal resistance of the cooling fin along the same length (“heat pipes can transfer several hundred times the amount of heat that is transferred by metallic conductors at the same temperature drop.  A properly designed heat pipe requires as little as one thousandth the temperature differential needed by a copper rod to transmit a given amount of power between two points” col.3:9-17 and “Alternatively, the tip itself may be configured as a heat pipe in order to avoid the thermal resistance of solid metal” col.4:16-20 implies the thermal resistance of the heat pipe is less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Jost to have the inserts having, over their greater length, a thermal resistance lower than the thermal resistance of the cooling fin along the same length as taught by Hamilton, for the advantageous benefit of transporting more heat than metal over the same temperature drop as taught by Hamilton (col.3:9-17).
As to claim 2/1, Jost in view of Hamilton was discussed above with respect to claim 1 and Jost further shows (FIG. 1 above) the tube form of the inserts 12 extends in a third direction (circumferential Cx) of the tube and wherein the inserts 12 are embedded in the corresponding cooling fin 11 over a greater proportion of their length in the third direction Cx of the tube (the entire width of the insert 12 is embedded in the rib 11).
As to claim 3/1, Jost in view of Hamilton was discussed above with respect to claim 1 and Jost further describes the inserts 12 are heat pipes 12 (para[0037]).
As to claim 7/1, Jost in view of Hamilton was discussed above with respect to claim 1 and Jost further shows (FIG. 1 above) the insert 12 is embedded in the cooling fin 11 accommodating it.
As to claim 8/1, Jost in view of Hamilton was discussed above with respect to claim 1 and Jost further shows (FIG. 1 above) the greater length of the insert 12 is equal to or greater than a greater length of the cooling fin 11 in a section of the cooling fin 11 at right angles to the first direction Ax (the heat pipe 12 extends into the winding 10 in the radial direction R while also having a portion embedded in the rib 11, the radial direction R is at right angles to the axial direction Ax).
As to claim 9/1, Jost in view of Hamilton was discussed above with respect to claim 1 and Jost further shows (FIG. 1 above) the cooling fin 11 has a smaller section at the end (the rib 11 has a trapezoidal cross-sectional area para[0039]).
As to claim 10/1, Jost in view of Hamilton was discussed above with respect to claim 1 and Jost further shows (FIG. 1 above) n being an integer greater than or equal to two, wherein several of the n cooling fins 11 are aligned in the first direction Ax (there are more than two ribs 11 and all are aligned in the axial direction Ax).
As to claim 11/1, Jost in view of Hamilton was discussed above with respect to claim 1 and Jost further shows (FIG. 1 above, as best as can be understood):
n being an integer greater than or equal to three (there are more than three ribs 11), comprising: 
a first cooling fin 11 extending along an abscissa in the first direction Ax and an ordinate on an axis of the section, 
a second cooling fin 11 extending along the abscissa in the first direction Ax and an ordinate different from the first cooling fin on the axis of the section, 
one of the n cooling fins comprising at least one insert disposed in the cooling fin and extending in the second direction R, the cooling fin having an ordinate lying between the ordinates of the first and second cooling fins on the axis of the section (all of the ribs 11 have inserts 12; any group of three adjacent ribs 11 on different adjacent abscissas has one rib 11 between two others of the ribs 11 and all three ribs 11 intersect the same multiple ordinates, such that the middle rib 11 has an ordinate lying between the ordinates of the first and second ribs 11).
As to claim 13/1, Jost in view of Hamilton was discussed above with respect to claim 1 and Jost further shows (FIG. 1 above) An electrical machine 1 comprising a field frame 9 on which windings 10 bear and equipped with the cooling device 8 (para[0034],[0036]).




Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (US 2016/0156250, hereinafter Jost) in view of Hamilton (US 5,207,674 A) and Noda (JP 02166390 A).
As to claim 4/1, Jost in view of Hamilton was discussed above with respect to claim 1 except for the characteristic dimension of the section of the tube of the insert is greater than a thickness of the corresponding cooling fin defined outside of a section of the cooling fin at right angles to the first direction Ax and passing through the insert.
Noda shows (FIG. 9 and 12) the diameter of the heat pipe 1 is greater than a thickness of the corresponding cooling fin 2 defined outside of a section of the cooling fin 2 at right angles to the direction of the cooling fin 2 and passing through the heat pipe 1 (heat pipe 1 has a diameter of 3mm and the radiation fin has a thickness of 0.5mm see CONSTITUTION and particularly pg. 1:13-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling fin 11 of Jost in view of Hamilton to have the characteristic dimension of the section of the tube of the insert 12 is greater than a thickness of the corresponding cooling fin 11 defined outside of a section of the cooling fin 11 at right angles to the first direction Ax and passing through the insert 12 as taught by Noda, for the advantageous benefit of producing high heat radiating performance in a narrow installation space as taught by Noda (EFFECT OF THE INVENTION pg. 4:22-27). 
As to claim 5/4/1, Jost in view of Hamilton and Noda was discussed above with respect to claim 4 and Jost further shows (FIG. 1 above) n being an integer greater than or equal to two, wherein the n cooling fins 11 extend along the same abscissae in the first direction Ax and along different ordinates along an axis of the section, the inserts 12 having the same abscissa in the first direction Ax (the heat pipes 12 are distributed within each of the ribs 11 and are on the same respective abscissae as the ribs 11, there are more than two ribs 11).
As to claim 6/4/1, Jost in view of Hamilton and Noda was discussed above with respect to claim 4 and Jost further shows (FIG. 1 above) n being an integer greater than or equal to two, wherein, the n cooling fins 11 each comprising at least one insert 12, the n cooling fins 11 extend along the same abscissae in the first direction Ax and a different ordinate along an axis of the section, the inserts 12 having an abscissa offset by a length greater than or equal to the characteristic dimension of the section of the inserts 12 in the first direction Ax (FIG. 1 shows five ribs 11; the abscissa of the heat pipes 12 in every other rib 11 are offset by more than the width of one heat pipe 12).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (US 2016/0156250, hereinafter Jost) in view of Hamilton (US 5,207,674 A) and Miller et al. (US 5,024,300, hereinafter Miller).
As to claim 12/1, Jost in view of Hamilton was discussed above with respect to claim 1 except for a thermal grease is applied between the insert and the corresponding cooling fin.
Miller shows (FIG. 1) a thermal grease is applied between the heat pipe 50 and the rotor 20 (col.1:65-67 and col.2:2-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert 12 of Jost in view of Hamilton to have a thermal grease is applied between the insert 12 and the corresponding cooling fin 11 as taught by Miller, for the advantageous benefit of facilitating heat transfer from the insert 12 to the cooling fin 11 as taught by Miller (col.2:2-6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832